                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


PERMIAN AUTO GROUP, LLC.

              Plaintiff,

v.                                                        No. CIV 18-1002 RB/CG

FIRST CHOICE AUTO MANAGEMENT, LLC.

              Defendant.

                     ORDER QUASHING ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on its Order to Show Cause, (Doc. 12), filed

May 13, 2019 and Plaintiff’s Motion to Dismiss Without Prejudice, (Doc. 13), filed May

20, 2019. The Court ordered Plaintiff to show cause why this case should not be

dismissed pursuant to Local Rule 41.1. (Doc. 12). Plaintiff has timely filed a Motion to

Dismiss this case without prejudice. IT IS THEREFORE ORDERED that the Court’s

Order to Show Cause, (Doc. 12), is QUASHED.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
